Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on January 20, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-7, 9-17 and 19-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 01/20/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-7, 9-17 and 19-20 are pending for this office action.

Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:
The prior art made of Martynov et al (U.S. No. 2020/0042398) teaches  
for data backup based on a workload behavior, comprising: identifying by a first computer, using machine learning tools, data associated with frequently accessed files on the first computer by a workload being processed by a second computer; processing, by the first computer, the identified data associated with the frequently accessed files to generate a list of frequently accessed files by the workload.
Martynov et al (U.S. No. 2020/0042398) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest files in the list of frequently accessed files, the timestamp comprising a time at which a file was last modified, a file creation time, a time the file was last accessed, a time file metadata was changed, or a time the file was last backed up, wherein the timestamp allows the list of frequently accessed files to be compared with backup policy rules active on the first computer. comparing, by the first computer, the list of frequently accessed files to backup policy rules ; based on the comparison, identifying, by the first computer, a mismatch between the list of frequently accessed files and the backup policy rules; and for each identified mismatch between the list of frequently accessed files and the backup policy rules, specifying, by the first computer, a new backup rule to update the backup policy rules and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7, 9-17 and 19-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163